Citation Nr: 0521655	
Decision Date: 08/10/05    Archive Date: 08/19/05	

DOCKET NO.  97-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a low back 
disorder. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1971 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and December 1997 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The veteran appealed a July 1999 Board decision denying his 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2001, the Court granted a joint 
motion, vacating and remanding the Board's July 1999 
decision.  The Board remanded the appeal in October 2001 and 
August 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  You will be notified if 
further action is required on your part.


REMAND

In statements received from the veteran's representative in 
May 2002 and February and April 2003, it is indicated that 
there are additional medical records available at the VA 
Outpatient Clinic in Mobile, Alabama, and relating to a 
military hospitalization in Bedford, Massachusetts.  These 
letters indicate that the military hospital is believed to 
have been at Hanson Field Air Force Base, and that the 
veteran was treated there in 1972, at or shortly after 
Christmas.  Information supplied in these letters is in 
response to an October 2001 Board remand requesting 
additional information regarding medical records.  The Board 
observes that an October 1980 letter from the veteran to his 
Senator indicates that the veteran reports that he was 
hospitalized in December 1971 for an epileptic seizure.  The 
Board observes that the veteran was discharged from service 
in February 1972.  

In any event, it is clear that there is an assertion that the 
veteran was hospitalized in December during either 1971 or 
1972 in a military hospital and it does not appear that a 
specific attempt has been made to obtain records relating to 
this reported hospitalization.

The record does contain outpatient treatment records from the 
Mobile VA Clinic dated from July 1984 to May 1992, and again 
beginning in August 1999.  A February 2002 report of contact 
reflects that records of treatment from the Mobile VA 
Outpatient Clinic are sent to Biloxi VA Medical Center for 
retirement and the oldest records on the veteran that were 
retired only went back to 1991.  The above-referenced letters 
of the veteran's representative indicate a belief that these 
records are relevant and should be obtained.

In light of the above, the appeal is REMANDED for the 
following:

1.  Contact the VA Mobile Outpatient 
Treatment Clinic and request all records 
relating to treatment of the veteran from 
February 1972 to July 1984 and from 1991 
to August 1999.  If any of the identified 
records have been retired, they should be 
recalled and provided.  If records do not 
exist for any of the requested time 
periods, a negative reply should be 
requested.

2.  Attempt to obtain records relating to 
a period of hospitalization in either 
December 1971 or December 1972 at a 
military hospital in Bedford, 
Massachusetts, believed to have been 
located at Hanson Field Air Force Base.  
If no such records are available, a 
negative reply should be obtained.

3.  Then, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

